DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-13 and 15-17 have been cancelled.  Claims 20-36 have been newly added.
Drawings
The 19 pages of replacement drawings were received on 10/22/2021.  These drawings are acceptable.
Specification
The disclosure is objected to because of the following informalities:
Pages 12 and 16 refer to SEQ ID NO: 64. This appears to be an error as there are only 25
sequences in the sequence listing.
Page 59 refers to SEQ ID NO: 63.  This appears to be an error as there are only 25
sequences in the sequence listing.
	Page 63, line 5, in Example 2 recites the sequence DYKDDDDK without providing the appropriate sequence identifier.
The bottom left corner of each page of the specification contains the text “DB2/
40582589.1.”  This text appears to be extraneous and on certain pages of the specification is encroaching upon or obscuring the disclosure. See at least pages 6-8, 13-14, 18-19, 29, 31-34, and 36-39, particularly pages 19 and 29.
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 3/22/2021 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 18-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 20-34 are not original claims.  They were added by amendment on 10/22/2021.  Basis is stated to be in Tables 1 and 4.  This is not agreed with.  Tables 1 and 4 do not disclose dimers as recited in claim 14.  They disclose monomers with particular sets of mutations.  They do not disclose constructs having individual mutations as recited in claims 22-30 as well as the various combinations of mutations as recited in claims 22 and 23.  The “at least one” limitation of claims 22 and 23 has no basis.  The specification does not disclose heterodimers, particularly heterodimers having the variability encompassed by these claims.
With respect to claim 20, particular homodimer agonists of Met are disclosed (cdD127N, cdD127K, cdAras-4); however, the originally filed claims and specification do not provide basis for the genus of this claim.  The heterodimers embraced by the claim are not disclosed, particularly in the context of agonists of Met.
With respect to claim 21, particular homodimers are disclosed (cdD127N, cdD127K, cdAras-4); however, the originally filed claims and specification do not provide basis for the genus of this claim.
	The specification discloses the homodimers cdD127N and cdD127K.  M2.2 D127N was mutated to introduce a cysteine at the N-terminal (i.e. a single amino acid) to form the homodimer cdD127N.  M2.2 D127K was mutated to introduce a cysteine at the N-terminal (i.e. a single amino acid) to form the homodimer cdD127K.  The cdD127N and cdD127K homodimers are agonists.  Note that the M2.2 D127N monomer was an agonist and the M2.2. D127K monomer was an antagonist.  See for examples Figure 16A-B; Table 4; and sections 4.2-4.3 on page 67.
	There is no basis for the heterodimers of claims 31 and 33.
	There is no basis for the homodimers of claims 31-34 where the linkers of claim 14 providing dimerization (for example, a cysteine inserted into the monomers) are anywhere other than at the N-terminus.  No linkers others than individual cysteines added to the N-terminus of the monomers are disclosed as being suitable for producing active dimers.
	Claims 20-34 constitute new matter.
Should applicant traverse this, applicant should point to basis for the specific dimers embraced by the claims, including the various combinations of hNK1 variant polypeptides embraced by the claims.  

The text of claim 14 is set forth below.
A dimer comprising a first human NK1 (hNKl) variant polypeptide and a second hNKl variant polypeptide, wherein the first hNKl variant polypeptide comprises a first linker and the second hNKl polypeptide comprises a second linker, wherein the first linker comprises at least one cysteine residue and the second linker comprises a moiety reactive with a sulfhydryl group of the cysteine, wherein the dimer is formed by the reaction of cysteine with the moiety reactive with the sulfhydryl group.
The only dimers disclosed in the specification are cdD127N, cdD127K, and cdAras-4.  While the specification discloses introducing a cysteine at the N-terminal (i.e. a single amino acid) permitting formation of the dimers cdD127N, cdD127K, and cdAras-4, no other linkers are disclosed.  The monomer M2.2 D127N dimerized to form a homodimer called cdD127N.  See specification section 4.2.  The monomer M2.2 D127K dimerized form a homodimer cdD127K. See specification section 4.3.  Both the M2.2 D127N monomer and its cdD127N homodimer are agonists. The M2.2 D127K monomer is an antagonist whereas its cdD127K homodimer is an agonist.  The monomer Aras-4 (see Table 4) is an antagonist whereas its cdAras-4 homodimer is an agonist.  
It is noted the substitution of a cysteine elsewhere (such as the D127C variant of Aras-4) failed to result in dimerization, including the combination of a free cysteine with a cysteine tag. See at least Table 4 for M2.2 and Aras-4 mutations; Example 3, sections 4.2-4.4; and Figures 16-19.  
These three dimers do not adequately describe the genus of dimers embraced by the claims, particular with respect to heterodimers and agonists.  The claimed dimers lack an adequate written description for the dimers, including the required linkers, particularly where the dimer is an agonist (see claim 20).  No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.
The specification does not provide basis for or an adequate written description of the claimed genus of dimers.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 18 is directed to a method of tissue regeneration comprising contacting cells with an effective amount of the dimer according to claim 14.
The specification enables methods of promoting migration and proliferation of MDCK cells by administering the dimers of cdD127N, cdD127K, and cdAras-4.
As set forth above, the genus of dimers embraced by claim 14 are not adequately described.  In the absence of an adequate written description of the dimers of claim 14, one of ordinary skill in the art would not have known the structural features of dimers that would have been operable in the method of claim 18. 
It appears from the specification that only dimers that are agonists would be capable of causing migration and proliferation of MDCK cells.  See Figure 17 and section 4.3 on page 67.  The claims are not so limited.  In addition, there is no direction or guidance on producing other dimers that would have been expected to be agonists of Met.
The specification discloses increasing cell migration and proliferation of MDCK cells.  For example, there are no examples of tissue regenerating such as regenerating liver, kidney, lung, heart, brain, and spinal cord.  A cell culture assay is not an art accepted model for tissue regeneration.  The results from the specification example cannot be extrapolated to enable the claimed method.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
The cell culture results for the cdAras-4 homodimer agonist (see Figure 17) are not sufficient to enable the method of claim 18.  The breadth of the claims is large with respect to dimers that could be used to contact cells.  There is no direction or guidance with respect to first and second hNK1 variant polypeptides that when dimerized would be agonists of Met.  There are no examples of tissue regeneration.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is directed to a dimer having a first and second human NK1 variant
polypeptide. The claim does not make clear what the metes and bounds of the variants are. It is
unclear if the presence of an added linker comprising a cysteine (for example) defines the variant or if a naturally occurring cysteine within the hNK1 polypeptide meets the limitations of the claim.  It is noted that the NK1 region is defined as including amino acids 39-207 of SEQ ID NO: 1 and that there are cysteines present in this sequence that form disulfide bonds. It appears that the claim could include dimers formed from misfolded/mismatched NK1 chains that form intermolecular rather than intramolecular disulfide bonds. This does not appear to be what was intended.  The dependent claims do not identify any structure as corresponding to the first and second linkers.
Claims 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest these homodimers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa